UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-4846


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

          v.

DELWIN PRIDGEN,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington.    W. Earl Britt,
Senior District Judge. (7:14-cr-00024-BR-1)


Submitted:   September 15, 2015            Decided:   September 29, 2015


Before MOTZ, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Geoffrey W. Hosford, HOSFORD & HOSFORD, P.C., Wilmington, North
Carolina, for Appellant.      Thomas G. Walker, United States
Attorney, Jennifer P. May-Parker, Phillip A. Rubin, Assistant
United States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Delwin      Pridgen       appeals          the       96-month             sentence         imposed

following      his    guilty       plea     to       possession               of   a    firearm      and

ammunition     by     a   convicted         felon,        in        violation          of   18    U.S.C.

§ 922(g)(1)       (2012),       and     possession                 of    stolen        firearms,      in

violation of 18 U.S.C. § 922(j) (2012).                                       On appeal, Pridgen

raises three claims of procedural sentencing error.                                              For the

reasons that follow, we affirm.

      We review a criminal sentence for reasonableness, applying

a   deferential       abuse-of-discretion                 standard.                Gall     v.    United

States, 552 U.S. 38, 46 (2007).                      We must first determine whether

the district court committed significant procedural error, such

as improper calculation of the Guidelines range, insufficient

consideration        of   the    18    U.S.C.        §    3553(a)             (2012)      factors,    or

inadequate explanation of the sentence imposed.                                        United States

v. Lymas, 781 F.3d 106, 111-12 (4th Cir. 2015).

      When     considering         challenges                 to        the    district          court’s

Guidelines calculations, we review factual findings for clear

error and legal conclusions de novo.                           United States v. Cox, 744
F.3d 305, 308 (4th Cir. 2014).                   However, we review arguments not

properly     preserved        in      the   district               court       for     plain      error.

United States v. Zayyad, 741 F.3d 452, 459 (4th Cir. 2014); see

Henderson    v.      United     States,      133         S.    Ct.       1121,       1126-27      (2013)

(identifying elements of plain error test).

                                                 2
       Pridgen          first      argues    that       the   district      court    erred   in

imposing a four-level enhancement pursuant to U.S. Sentencing

Guidelines Manual § 2K2.1(b)(6)(B) (2014), for use or possession

of a firearm in connection with another felony offense.                                      He

argues that the firearms he possessed could not have facilitated

the    North       Carolina        offense     of       felony   breaking     or    entering,

because he did not possess the firearms until after he broke

into    the       victim’s         home.           Pridgen     did    not    challenge       the

enhancement on this basis in the district court, so we review

this claim for plain error.                   See Zayyad, 741 F.3d at 459.

       Guideline             §   2K2.1(b)(6)(B)          provides     for     a     four-level

enhancement if the defendant “[u]sed or possessed any firearm or

ammunition         in    connection         with     another     felony     offense.”        The

enhancement is designed “to punish more severely a defendant who

commits       a    separate          felony        offense     that   is     rendered      more

dangerous         by    the      presence     of    a   firearm.”        United     States    v.

Jenkins, 566 F.3d 160, 164 (4th Cir. 2009) (internal quotation

marks omitted).

       A firearm is possessed “in connection with” another offense

“if the firearm or ammunition facilitated, or had the potential

of facilitating, another felony offense.”                             USSG § 2K2.1 cmt.

n.14(A).               The       Guidelines        specifically       provide       that     the

enhancement is warranted when a defendant, “during the course of

a burglary, finds and takes a firearm, even if the defendant did

                                                    3
not engage in any other conduct with that firearm during the

course of the burglary . . . because the presence of the firearm

has the potential of facilitating another felony offense.”                                 USSG

§ 2K2.1 cmt. n.14(B).              Pridgen provides no basis for treating

the    North       Carolina     offense      of    felony       breaking     or    entering

differently than “burglary” under § 2K2.1 cmt. n.14(B), and we

find no meaningful basis for drawing such a distinction.                                   See

Taylor    v.       United   States,    495 U.S. 575,     599   (1990)      (defining

generic burglary); United States v. Carr, 592 F.3d 636, 644 (4th

Cir.     2010)      (defining     North      Carolina          felonious     breaking        or

entering); State v. Watkins, 720 S.E.2d 844, 850 (N.C. Ct. App.

2012) (noting felony breaking or entering is lesser included

offense of burglary).              We therefore find no error, plain or

otherwise, in the application of this enhancement to Pridgen.

       Pridgen       also     argues   that       the     district      court      erred    in

imposing       a    two-level    enhancement        for       obstruction     of    justice,

pursuant to USSG § 3C1.1.                 Under that provision, a two-level

enhancement is assessed when the defendant “willfully obstructed

or     impeded,        or     attempted       to     obstruct          or    impede,       the

administration         of   justice    with       respect       to   the    investigation,

prosecution,          or    sentencing        of        the     instant       offense       of

conviction,” and the obstructive conduct related to the offense

of conviction, relevant conduct, or “a closely related offense.”

USSG § 3C1.1.

                                              4
       Following      his    arrest,   Pridgen        placed    several     telephone

calls to his girlfriend, attempting to establish a false alibi

for the underlying break-in, and to convince his girlfriend to

claim ownership of jewelry taken during the break-in and dispose

of additional jewelry of unknown origin.                     This conduct related

to   the   investigation        of   his    offense      and    was     substantially

analogous       to    the   nonexclusive       list    of    obstructive         conduct

provided in the Guidelines commentary.                   See USSG § 3C1.1 cmt.

n.4(A), (B); see also USSG § 1B1.3 (defining relevant conduct);

USSG § 3C1.1 cmt. n.6 (defining “material”).                          Accordingly, we

find no clear error in the district court’s finding that Pridgen

obstructed justice, see United States v. Puckett, 61 F.3d 1092,

1095 (4th Cir. 1995) (standard of review), and no error in the

imposition of the enhancement.

       Finally, Pridgen argues that the court gave an inadequate

explanation of the sentence imposed, considering only a single

§ 3553(a) factor.           In announcing a sentence, the district court

“must place on the record an individualized assessment based on

the particular facts of the case before it.”                      United States v.

Carter, 564 F.3d 325, 330 (4th Cir. 2009) (internal quotation

marks    omitted).          This   explanation        need     only    provide    “some

indication” that the court considered the § 3553(a) factors as

they    apply    to   the    defendant     and   considered       any    nonfrivolous

arguments raised by the parties at sentencing.                    United States v.

                                           5
Montes-Pineda, 445 F.3d 375, 380 (4th Cir. 2006).                   The court is

“not required to provide a lengthy explanation or robotically

tick through § 3553(a)’s every subsection,” United States v.

Chandia, 675 F.3d 329, 342 (4th Cir. 2012) (internal quotation

marks omitted), nor “issue a comprehensive, detailed opinion,”

so long as the explanation is adequate to permit “meaningful

appellate review,” United States v. Allmendinger, 706 F.3d 330,

343 (4th Cir. 2013) (internal quotation marks omitted).                          “The

context surrounding a district court’s explanation may imbue it

with enough content for us to evaluate both whether the court

considered     the   § 3553(a)        factors     and   whether     it     did    so

properly.”     Montes-Pineda, 445 F.3d at 381.

      Although the district court’s explanation was not lengthy

and specifically identified only a single factor—the need to

protect the public from Pridgen’s future crimes, see 18 U.S.C.

§ 3553(a)(2)(A)—the      court    expressly       adopted    the    Government’s

sentencing      arguments       and     demonstrated        consideration          of

additional sentencing factors as they related to Pridgen.                         See

18 U.S.C. § 3553(a)(1) (directing court to consider “the nature

and     circumstances    of     the     offense     and     the     history      and

characteristics of the defendant”); § 3553(a)(2)(A) (directing

court    to   consider   need    “to    promote    respect    for    the    law”).

Viewed in context, we conclude the court’s explanation provided



                                        6
a reasoned basis for rejecting Pridgen’s arguments in mitigation

and was adequate to permit meaningful appellate review.

     Accordingly, we affirm the district court’s judgment.                We

dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.


                                                                   AFFIRMED




                                      7